Appeal by defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered October 14, 1980, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*889Under all the circumstances, including the fact that defendant’s motion papers failed to allege any impairment of his defense as a result of the delay, Criminal Term properly denied defendant’s speedy trial motion (CPL 30.20; US Const 6th amend) without a hearing (People v Coffaro, 52 NY2d 932; People v Taranovich, 37 NY2d 442). Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.